July 27, 2017




                                 JUDGMENT

                 The Fourteenth Court of Appeals
                         RUTH HERNANDEZ, Appellant

NO. 14-16-00197-CV                     V.

                     OZIEL GONZALEZ-FLORES, Appellee
                     ________________________________

       This cause, an appeal from the judgment in favor of appellee, Oziel Gonzalez-
Flores, signed February 15, 2016, was heard on the transcript of the record. We have
inspected the record and find no error in the judgment. We order the judgment of the
court below AFFIRMED.

      We order appellant, Ruth Hernandez, to pay all costs incurred in this appeal.

      We further order this decision certified below for observance.